Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2019/0393420, cited on Applicants information disclosure statement, filed on 2/26/20).  Takeda has an effective filing date of 3/17/17, which is six months prior to Applicants (unperfected) foreign priority date of 10/22/18).
Claims 1-4: Compound 107 of Takeda et al. is the same compound as compound 4 of claim 4.  As applied to chemical formulae 1-3 of claims 1-3, compound 107 has variables X1 and X2 equal to O, variables R1 through R4 equal to hydrogen, variables n1 and n2 equal to zero, variables Ar1 through Ar4 (and Ar1’ through Ar4’) equal to biphenyl, variables L1 and L2 equal to a single bond, and variables m1 and m2 equal to 1.
Claims 5 and 8: The compounds taught by Takeda et al. are employed in organic light-emitting devices which are comprised of a first electrode, a second electrode, and a series of organic layers which are located between the first and second electrodes.  As one example, light emitting element 5 of Takeda et al. (Table 9) employs compound 3,10FBi2Nb(II) whose structure is shown on page 99 as a dopant material in a light-emitting device which satisfies all of the device limitations of claims 5 and 8.  Compound 3,10FBi2Nb(II) anticipates the limitations of claims 1-3 with variables X1 and X2 equal to O, variables R1 through R4 equal to hydrogen, variables n1 and n2 equal to zero, variables Ar1 and Ar3 (and Ar1’ and Ar3’) equal to biphenyl, variables Ar2 and Ar4 (and Ar2’ and Ar4’) equal to 9,9-dimethylfluorenyl, variables L1 and L2 equal to a single bond, and variables m1 and m2 equal to 1.
Claim 6: Takeda et al. teaches that the compounds taught therein may be employed in a hole transport region, particularly as the second substance, since the compounds prepared according to Takeda et al. are taught as having hole-transport properties (paragraph 0228).  The selection of any one of the explicitly taught compounds as a material to be employed in a hole transport region is therefore at once envisaged, thereby anticipating claim 6.
Claims 10 and 11: In light-emitting element 5 of Takeda et al. the host material in the emission layer is egDBCzPa, whose structure is shown on page 99.  This compound anticipates the limitations of Chemical Formula 1A of claim 10 with variables L103 equal to a single bond, L104 equal to a p--phenylene, L105 and L106 equal to a single bond, Ar7 and Ar8 equal to hydrogen, and Ar6 equal to an unsubstituted heteroaryl group.
Claim 12: Given the way Chemical Formula 1A is drawn, the host material egDBCzPa may be properly relied upon to reject claim 12.  Specifically, the -L104-Ar6 portion of this compound can be drawn as: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  As applied to claim 12, variable L104 is equal to a heteroarylene group, and variable Ar6 is equal to hydrogen.  Variables Ar7 and Ar8 in compound egDBCzPa are equal to hydrogen, and variable Ar5 in compound egDBCzPa is equal to formula RA1 of claim 12.

Allowable Subject Matter
Claims 7, 9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Takeda et al. which represents the closest prior art, does not teach or suggest that the compounds relied upon above are to be employed in an electron injection layer, and electron transport layer, a hole blocking layer, or an electron blocking layer as required by claims 7 and 9.  Further, Takeda et al. does not teach or suggest including a host material which satisfies the limitations of Chemical Formula 1B as recited in claims 13-15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766